Citation Nr: 1230818	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-45 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for residuals of a bilateral bunionectomy.  

3.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to February 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Subsequently, jurisdiction of this matter was transferred to the RO in Montgomery, Alabama.  

In November 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.  

The Board also notes that recent private treatment records dated in December 2010, VA outpatient treatment records dated from March 2010 to April 2012, and VA examinations of sinusitis dated in December 2010 and June 2011 are found in the claims file while the statement of the case (SOC) was issued in September 2009.  As noted below, her service connection claim for headaches must be dismissed as a matter of law and her claim for hearing loss must be remanded.  In addition, even though there are outstanding records not considered by the Agency of Original Jurisdiction (AOJ), and the Veteran or her representative have not provided a signed waiver of initial RO consideration of this evidence, the Board's review of these records shows they contain no pertinent evidence that might entitle the Veteran to service connection for her bilateral bunionectomy claim.  Therefore, her appeal of this issue can also proceed without prejudice to the Veteran.  See 38 C.F.R. § 20.1304(c) (2011).  


The issue of entitlement to service connection for tinea pedis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that an October 1983 service treatment record showed a diagnosis of tinea pedis during service and that a May 2009 VA examination noted current tinea pedis on the Veteran's feet and on the plantar surface of her feet as well as between the toenails.  As the Board does not have jurisdiction over this issue, service connection for tinea pedis is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hearing loss of the left ear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran's headaches are related to a sinus disorder; and the Veteran is currently service-connected for maxillary sinusitis with a 30 percent rating; therefore, the evidence of record does not demonstrate any separate and distinct manifestations of headache symptoms which have not already been contemplated by the rating in effect for the Veteran's service-connected maxillary sinusitis.  

2.  The evidence of record does not show that any residuals of the Veteran's bilateral bunionectomies are related to the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for headaches is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2011). 

2.  Residuals of a bilateral bunionectomy were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before addressing the merits of the issues now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via a letter dated in May 2007 of the criteria for establishing service connection for her headache and residuals of a bilateral bunionectomy disorders, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates in the May 2007 correspondence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2007.  Nothing more was required.  

As to the first issue, service connection for headaches, the facts in this appeal are not in dispute and the issue will be decided as a matter of law (see discussion below).  The legal outcome is clearly dictated by the existing law regardless of any further notice the Veteran might receive.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim").  

The duty to assist also has been fulfilled as VA and private medical records relevant to the Veteran's foot claim have been requested and obtained and the Veteran has been provided with an adequate VA examination of this claim.  The Board finds that the available medical evidence is sufficient for an adequate determination of this claim.  

Additionally, in November 2011, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the November 2011 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  Information was also solicited regarding the Veteran's claims for benefits and the need to show evidence of a relationship between the claimed disorder and her period of active service.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate these claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate these claims based on the current record.  

There has been substantial compliance with all pertinent VA laws and regulations.  No further notice or assistance is required to fulfill VA's duty to assist in the development of a claim for benefits.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting from an injury sustained or disease incurred in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Headaches 

The Veteran originally sought service connection for headaches and for a sinus infection as well as for hearing loss and bilateral bunions.  As her service connection claim for headaches represents symptomatology now incorporated in her service-connected maxillary sinusitis, this claim must be dismissed.  

The Board notes that service treatment records showed complaints of headaches several times during active duty.  In January 1980 and January 1981, the assessment was a viral upper respiratory infection.  In February 1980 and August 1980, the assessment was sinusitis.  No discharge examination is of record.  

A May 2009 VA examination noted that the Veteran had headaches most days of the week, or at least twice a week for up to three hours, and that these headaches were precipitated by driving in stormy and severe weather and also waking up in the morning.  The examiner opined it was less likely as not that these headaches were caused by or the result of active service.  

VA treatment records dated in March 2010 noted that the Veteran complained of sinus congestion and a headache, which she said was caused by her sinus congestion.  VA treatment records in March and April 2010 noted the location of her pain as "sinus/headache."  

A February 2010 VA examination noted the Veteran's frequent headaches were from one to six times per week and that they were a current sinus symptom along with sinus pain and sinus tenderness.  

A December 2010 VA examination noted that the Veteran had missed about one week of work due to her sinus headaches and pain.  

In a December 2010 private medical record, a private physician noted chronic recurrent headaches in the frontal region.  

A June 2011 VA examination noted intermittent headaches from one to six times per week as a symptom of sinusitis along with purulent nasal discharge, sinus pain and tenderness.  

During her Board hearing in November 2011, the Veteran testified that she believed that one of her physicians had told her that her headaches were due to her sinus disorder (see transcript at p. 4).  

The Board concedes that the Veteran does suffer from headaches, but notes that these symptoms have been ascribed to her sinus disorder.  The Veteran herself said as much during her Board hearing (see transcript at p. 4) and various VA treatment records and examinations have noted the same connection.  There is no evidence found in the record denoting her headache complaint as migraine or tension headaches or any other kind of headache but sinus-related.  The Veteran is already service-connected for maxillary sinusitis with a 30 percent disability rating.  Even if she were to be service connected at some future date for headaches, the symptoms encompassed in this claim would overlap with the sinusitis disorder.  The Board notes that when her disability rating for sinusitis was increased to 30 percent in an April 2011 rating decision, the RO specifically cited worsening symptoms due to frequent sinus headaches as one of the reasons for the increase.  

As there are no separate and distinct manifestations of a disability involving headaches which have not already been contemplated under the Veteran's current disability rating for her service-connected maxillary sinusitis, the Board cannot award a separate evaluation for headaches - even if service connection was warranted - as rating such overlapping symptomatology would result in pyramiding.  See 38 C.F.R. § 4.14; see also Estaban v. Brown, 6 Vet. App. 259 (1994) (in cases where separate and distinct manifestations have arisen from the same injury, separate disability ratings may be assigned where none of the symptomatology of the conditions overlaps).  Rather, the RO shall take these symptoms into consideration whenever it evaluates the Veteran's disability rating for maxillary sinusitis.  The Board notes, and observed the same during the Board hearing, that the Veteran's current disability rating for her sinusitis disability is not currently on appeal before the Board (see transcript at pp. 6-7).  

Thus, no issue of law or fact remains to be decided with this claim.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2011).  Therefore, the Veteran's claim of entitlement to service connection for headaches is dismissed.  

Residuals of Bilateral Bunionectomy

The Veteran seeks service connection for the residuals of a bilateral bunionectomy while in service.  In her written submissions and Board hearing testimony, the Veteran contends that her current foot problems are the result of her inservice bunionectomy and should be service-connected.  

Her October 1978 pre-enlistment examination showed no abnormalities of the feet.  

Service treatment records show that the Veteran underwent an arthroplasty for the second toes of both feet in August 1982.  She then underwent a bilateral bunionectomy in June 1983.  The bilateral chevron bunionectomies and dorsal wedge osteotomy were of the right second and of the left third metatarsals.  An August 1983 service treatment record noted that the Veteran had blisters on her feet for the past year since surgery and that she had burst them to decrease pain.  

The service treatment records also show that the base orthopedic clinic often placed the Veteran on physical profile while she was in service.  She was restricted from running or marching for a period of time and sometimes was permitted to wear her own footgear.  

Post-service, the Veteran underwent another bilateral bunionectomy in 1994, but there are no records of this procedure in the claims file.  

The Veteran underwent a VA examination in May 2009.  She complained of bilateral foot pain, estimated as a six on a scale of 10 that was exacerbated three times a week when she walked for more than five minutes.  She wore tennis shoes and took over-the-counter medications to alleviate her foot pain.  The examiner noted that besides the inservice arthroplasty of the toes and bunionectomy, the Veteran also reported a bunionectomy in 1994.  However, she could not recall which toes had been affected, but the VA examiner suspected it was the great toe.  The Veteran also told the examiner that she could not recall when last she sought medical treatment for her feet.  

On examination, the Veteran stood just over 70 inches tall and weighed 306 pounds.  Gait was normal.  Range of motion of the feet and toes were intact.  There was no painful motion, edema, weakness, instability or tenderness upon palpation and no functional limitation with standing or walking.  Hallux valgus was 30 degrees for the right great toe and 25 degrees on the left great toe.  X-ray studies of the bilateral feet showed the bilateral bunionectomies.  Diagnosis was residuals of bilateral bunionectomies with no functional limitation.  

During her November 2011 Board hearing, the Veteran testified that since service she had always had problems with her feet and bunions.  She said that she bought a lot of shoes, that she could not wear shoes for long, and that she wore tennis shoes most of the time.  She also said that she had been seeing a physician for her problem and that he said another surgery was needed, but she had not bothered to do it yet because of work.  (See transcript at pp. 8-9).  

Based on a review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current residuals of a bilateral bunionectomy were incurred as a result of any established event, injury, or disease during active service.  The Board notes that the May 2009 VA examiner identified no current residuals of the Veteran's bilateral bunionectomies but for hallux valgus of 30 degrees for the right great toe and 25 degrees for the left great toe.  Diagnosis was residuals of bilateral bunionectomies with no functional limitations.  The examiner had specifically noted no functional limitation with standing or walking.  

While the Veteran does have a current disability and meets the first requirement for establishing service connection, the Board finds that the evidence of record fails to show that the hallux valgus of the great toes is related to the Veteran's in-service bilateral bunionectomy.  As noted above, the June 1983 bilateral bunionectomy and dorsal wedge osteotomy were of the right second and of the left third metatarsals.  Service treatment records do not reflect treatment of the great toes.  However, the Veteran underwent a post-service bilateral bunionectomy in 1994, 10 years after discharge from service.  While none of these medical records have been associated with the claims file, the May 2009 VA examiner reported that presumably the great toes were treated during the 1994 bunionectomy because the Veteran could not remember which toes had been treated then.  

In any event, the Veteran has failed to provide any persuasive medical or lay evidence establishing that the hallux valgus of the great toes is related to her 1983 inservice bilateral bunionectomy rather than to the more likely post-service 1994 bilateral bunionectomy.  There are no competent and credible opinions to the contrary.  The opinion of the May 2009 VA examiner is persuasive that the Veteran's great toes were more than likely treated during her post-service 1994 bilateral bunionectomy because this examiner had the benefit of reviewing the entire claims file and interviewing and examining the Veteran.  Generally, without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson, 12 Vet. App. at 253.  

In reviewing the Veteran's claim the Board has reviewed her written statements and Board testimony.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of her current symptomatology and the continuity of symptomatology from service onwards.  In specific regard to her claim on appeal, her contention that since service she had always had problems with her feet and bunions, while credible, is not persuasive in view of the VA examiner's findings she had no functional limitations due to her bunionectomies and no residuals but for hallux valgus of the great toes.  As noted above, service treatment records showed that the great toes were not involved in her June 1983 bilateral bunionectomy.  

Further, there is no evidence that the Veteran possesses the requisite medical training or expertise necessary to render her competent to offer evidence on matters such as a medical diagnosis or whether her hallux valgus of the great toes could be attributed to her time on active duty.  Questions of medical diagnosis and causation in this case are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay person without the appropriate medical training or expertise, the Veteran simply is not competent to render a probative (i.e., persuasive) opinion in this case.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the assertions of the Veteran in this matter simply do not constitute persuasive evidence in support of her claim.  

Given the absence of persuasive evidence in support of the Veteran's claim, for the Board to conclude that the Veteran has residuals of a bilateral bunionectomy that were incurred as a result of her period of active service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Accordingly, the Board finds that the preponderance of the evidence is against her claim for service connection for residuals of a bilateral bunionectomy.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against her claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


ORDER

The appeal concerning entitlement to service connection for headaches is dismissed.  

Service connection for the residuals of bilateral bunionectomy is denied.  



REMAND

Unfortunately, a remand is required for the remaining claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  

Concerning the Veteran's claim for service connection for hearing loss of the left ear, the Board notes that the RO relied on the medical opinion of the May 2009 VA examiner when it denied service connection.  The May 2009 VA audiologist found that only the left ear exhibited hearing loss pursuant to the provisions of 38 C.F.R. § 3.385, but that such hearing loss was less likely as not caused by or a result of inservice acoustic trauma because the Veteran's hearing ability was unknown at the time of her discharge from service.  The May 2009 VA examiner also specifically stated that her opinion was based on the service treatment records, which were silent for any indication that the Veteran was exposed to hazardous noise levels while in service.  

In her June 2008 Notice of Disagreement and her November 2011 Board hearing, the Veteran asserted that her hearing loss was due to her working around the loud noises of aircraft at Keesler Air Force Base in Mississippi while an administrative support officer.  She testified that she worked in an office right on the edge of the flight line.  (See transcript at pp. 3, 11.)  

It is clear from recent medical records that the Veteran has hearing loss in at least one ear and meets the first requirement for service connection.  A private audiogram dated in December 2010 is in a graphic format and poorly photocopied.  Although there is no numerical translation, it also appears to show left ear hearing loss.  While no service treatment records show hearing loss during service, the Veteran has made competent and credible statements about her exposure to acoustic trauma while in service.  The Board finds that the Veteran's lay evidence of acoustic trauma, working in an administrative capacity, apparently without any form of hearing protection, next to the flight line at an Air Force Base, is credible evidence of the possible onset of hearing loss.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  While hearing loss sufficient to merit service connection is measured under the provisions of 38 C.F.R. § 3.385, the Veteran is competent to describe acoustic trauma in service, even if actual hearing loss was not documented at the time.  Therefore, for purposes of this remand, the Board finds that the second requirement for service connection has been met in this case.  

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board notes that the May 2009 VA examination was inadequate for an assessment of the Veteran's hearing loss disorder because the examiner failed to discuss lay evidence in the record of inservice exposure to aircraft noise while working in an office near the air base flight line.  Instead the VA examiner relied on the absence of evidence of hearing problems in the Veteran's service treatment records.  VA cannot discount that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1137 (Fed. Cir. 2006).  In addition, the absence of hearing complaints in service treatment records is no bar to service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (noting that "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.").  

As such, without further clarification, the Board is without medical expertise to ascertain whether any current hearing loss (bilateral or otherwise) is related to her period of active military service.  

On remand, therefore, the Veteran should be scheduled for an appropriate VA examination so that an adequate medical opinion may be obtained as to the current nature of her claimed hearing loss disorder and whether it is due to service.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  In conjunction with the other evidence of record, the VA examiner must consider the Veteran's assertions of exposure to acoustic trauma while working in an office close by the base flight line.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and her representative and ask them to specify all private and VA medical care providers who have treated her for any hearing loss disorder.  Of particular interest are any records of evaluation and/or treatment from any VA audiology clinic since her May 2009 VA audiological examination.  

After the Veteran has signed the appropriate release(s), the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.  

2.  After the above development has been completed, the RO/AMC shall schedule the Veteran for an appropriate examination of her claim for service connection for hearing loss of the left ear.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All necessary tests and studies shall be conducted.  The audiological examiner must record a detailed history of in-service and post-service noise exposure.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to the following:  

Whether any hearing loss disorder detected (bilateral or otherwise) is at least as likely as not (50 percent probability or greater) related to service.  In rendering an opinion on etiology, the examiner is reminded that he or she must consider the Veteran's complaints of hearing loss in service and since service in conjunction with the documented evidence of record.  The examiner is also requested to provide an interpretation of the December 2010 private audiogram found in the claims file and of any other private audiograms the Veteran may introduce into evidence as a result of this Remand.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Thereafter, the RO/AMC shall readjudicate the Veteran's claim for service connection for hearing loss of the left ear.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  Thereafter, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


